 Case 2:18-cv-00903-KM-JBC Document 19 Filed 07/16/20 Page 1 of 5 PageID: 308



 Shahzeb Lari (admitted pro hac vice)
 Eric Blumenfeld
 HUGHES HUBBARD & REED LLP
 One Battery Park Plaza
 New York, New York 10004-1482
 Telephone: (212) 837-6000
 Counsel for Defendants William L. Ashton, Remy Bernarda,
 Richard Chin, Ryan M. Dunlap, Stephen Galliker, Mary
 Ann Gray, Steven A. Kriegsman and Rudolph Nisi, and
 Nominal Defendant SELLAS Life Sciences Group, Inc.
 f/k/a Galena Biopharma, Inc.
 Additional Counsel Listed on Signature Page

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

REED JOHNSON, Derivatively on Behalf of
SELLAS LIFE SCIENCES GROUP, INC. (f/k/a
GALENA BIOPHARMA, INC.),
                Plaintiff,
          v.
MARK W. SCHWARTZ, RYAN M. DUNLAP,
CHRISTOPHER S. LENTO, REMY BERNARDA,
WILIAM L. ASHTON, RICHARD CHIN, IRVING C.A. No. 2:18-cv-00903-KM-JBC
M. EINHORN, STEPHEN GALLIKER, MARY
ANN GRAY, SANFORD J. HILLSBERG,        Oral Argument Requested
STEVEN A. KRIEGSMAN, and RUDOLPH NISI,
               Defendants,
          and
SELLAS LIFE SCIENCES GROUP, INC. f/k/a
GALENA BIOPHARMA, INC.,
                     Nominal Defendant.

          NOTICE OF DEFENDANTS’ MOTION TO DISMISS
       THE VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT




                                               -1-
Case 2:18-cv-00903-KM-JBC Document 19 Filed 07/16/20 Page 2 of 5 PageID: 309



      PLEASE TAKE NOTICE that on a date and time that the Court will

schedule, Defendants SELLAS Life Sciences Group, Inc. f/k/a Galena Biopharma,

Inc., William L. Ashton, Remy Bernarda, Richard Chin, Ryan M. Dunlap, Stephen

Galliker, Mary Ann Gray, Steven A. Kriegsman Rudolph Nisi, Christopher S. Lento,

and Mark W. Schwartz shall move the Honorable Kevin McNulty, U.S.D.J., at the

Frank R. Lautenberg U.S. Post Office & Courthouse, Federal Square in Newark, New

Jersey, for an Order dismissing with prejudice the Verified Shareholder Derivative

Complaint in this matter pursuant to Rule 23.1 and Rule 12(b)(6) of the Federal Rules

of Civil Procedure and granting such other and further relief as the Court deems

equitable and appropriate.

      PLEASE TAKE FURTHER NOTICE that, in support of this motion,

Defendants rely upon the accompanying Memorandum of Law and Declaration of

Shahzeb Lari and exhibits thereto. Defendants also submit a Proposed Order with

this motion.

      PLEASE TAKE FURTHER NOTICE that Defendants request oral

argument on this motion.




                                         -2-
Case 2:18-cv-00903-KM-JBC Document 19 Filed 07/16/20 Page 3 of 5 PageID: 310



July 16, 2020                       /s/ Eric Blumenfeld                  ___
                                    Shahzeb Lari (admitted pro hac vice)
                                    Eric Blumenfeld
                                    HUGHES HUBBARD & REED LLP
                                    One Battery Park Plaza
                                    New York, New York 10004
                                    Telephone: (212) 837-6000
                                    Fax: (212) 422-4726

                                    Attorneys for Defendants William L. Ashton, Remy
                                    Bernarda, Richard Chin, Ryan M. Dunlap, Stephen
                                    Galliker, Mary Ann Gray, Steven A. Kriegsman and
                                    Rudolph Nisi, and Nominal Defendant SELLAS
                                    Life Sciences Group, Inc. f/k/a Galena Biopharma,
                                    Inc.

                                    /s/ _Sandra L. Musumeci [with permission]_
                                    Sandra L. Musumeci
                                    RILEY SAFER HOLMES & CANCILA LLP
                                    200 Vesey Street, 24th Floor
                                    New York, NY 10281
                                    Telephone: (212) 660-1000
                                    Fax: (212) 660-1001
                                    smusumeci@rshc-law.com

                                    David Resnicoff (admitted pro hac vice)
                                    RILEY SAFER HOLMES & CANCILA LLP
                                    70 W. Madison Street, Suite 2900
                                    Chicago, IL 60602
                                    Telephone: (312) 471-8700
                                    dresnicoff@rshc-law.com

                                    Attorneys for Defendant Christopher S. Lento

                                    /s/_Glenn S. Kerner [with permission]_____
                                    Glenn S. Kerner
                                    GOODWIN PROCTOR LLP
                                    620 Eight Avenue
                                    New York, NY 10018
                                    Telephone: (212) 813-8800
                                    Fax: (212) 355-3333

                                    -3-
Case 2:18-cv-00903-KM-JBC Document 19 Filed 07/16/20 Page 4 of 5 PageID: 311



                                    gkerner@goodwinlaw.com

                                    Richard M. Strassberg (admitted pro hac vice)
                                    Caroline H. Bullerjahn (admitted pro hac vice)
                                    GOODWIN PROCTER LLP
                                    100 Northern Avenue
                                    Boston, MA 02210
                                    Telephone: (617) 570-1000
                                    Fax: (617) 523-1231
                                    rstrassberg@goodwinlaw.com
                                    cbullerjahn@goodwinlaw.com

                                    Attorneys for Defendant Mark W. Schwartz




                                    -4-
Case 2:18-cv-00903-KM-JBC Document 19 Filed 07/16/20 Page 5 of 5 PageID: 312



                         CERTIFICATE OF SERVICE
        I hereby certify that, on July 16, 2020, I served the following papers via the
Court’s CM/ECF system on all counsel of record: (1) Defendants’ Notice of Motion
to Dismiss the Verified Shareholder Derivative Complaint; (2) Defendants’
Memorandum of Law in support of the Motion; (3) the Declaration of Shahzeb Lari;
(4) a proposed form of Order; and (5) this Certification of Service.

                                        /s/ Eric Blumenfeld




                                         -5-
